Title: To George Washington from George Lewis, 19 March 1796
From: Lewis, George
To: Washington, George


          
            Dr Sir
            Fredericksburg [Va.] 19th of March 1796
          
          I received your letter of the 8th Inst. with the inclosed advertisement, and think your determination, in doing nothing decisive with your lands untill September well judg’d, as you observe it will afford time for your terms to be more generally known. you may also in that time obtain such further information respecting them as to make the sale much more advantageous, than by a premature one. I am convinc’d that every week nay every day adds to there value, of this I am the more convinced from the information of two Gentlemen of respectabillity that were with me last week (residents of Kentucky) and was assured

by them that the emigration last summer and fall was much greater than it has ever been, since the settlement of that Country. a great part of them went to Green River, which will certainly add to the value of lands in that quarter. You may rest assured of my communicateing to you at all times, any and every information that I may receive respecting the present (value) and future advantages of your land. at present Military lands on green river are worth 6/ pr Acre. yours ought to be of equal value. there is no reason why it should not, except the difference in title between Military lands, and land obtain’d by State warrants. the Military lands is supposed to be entirely free from those interfereances, which State warrant lands are subject to—as to quallity and other advantages, it must be equal to most lands in that Country, and from every information that I have been able to collect, the title is indisputable.
          Your Accounts of the rise in value of lands in Kentucky are not without foundation. I have it from good authority in that Country, that lands are worth fifty pr Ct more than they were last spring, and I have not a doubt could you have postponed the sale of your lands still longer it might have been to your interest. however there is no knowing what to do. the land fever is so fluctuating that it may be as well to make sale while good prices can be obtained—I have at length herd from Wodrow the man I supposed to have owned the small tract of land within your survey, and find from his letter that it must belong to some other man of the same name, I shall however make every exertion to find the person that does own it and to purchase it for you if possible.
          I wrote you by post the 24th of October last in answer to yours of the 13th from Spurriers (on your way to Philadelphia[)] respecting Genl Spotswoods horse, also mentioning one of Colo. Willis’s and there prices, but having never receiv’d any answer to that letter concluded that you had furnished yourself with one, or the prices was so high that you declined purchaseing altogether, and probably it never got to hand—the latter I am inclin’d to beleive, by your makeing no mention of it in your last letter, for fear it should be the case, and you may have attributed it to neglect in me, I have enclos’d you an exact copy of it. having alwayes as you now request retain’d a duplicate of my letters to you—if you are not supplied with a horse, and the prices mention’d in my letter not too extravagant—the same

horses may still be had, and I rather suppose somewhat cheaper, as the high price of grain has reduced the price of horses with us considerably.
          Mrs Lewis unites with me in Love to my Aunt, and accept the sincere respects of Yr Affectionate Nephew
          
            Go: Lewis
          
        